        Case 3:20-cv-00614-RCJ-CLB Document 12 Filed 03/25/21 Page 1 of 1




1                                UNITED STATES DISTRICT COURT

2                                       DISTRICT OF NEVADA

3      BRIAN MATTHEW TUCKER,
4                                                       3:20-cv-0614-RCJ-CLB
                                    Plaintiff,
5         v.
                                                        ORDER
6      CARSON CITY SHERIFF’S OFFICE,
7
                                 Defendant.
8

9           Plaintiff’s motions for discovery (ECF Nos. 10 & 11) are DENIED. This case was
10   dismissed with prejudice because plaintiff “stated no claim upon which relief may be granted,
11   and given the vague nature of the allegations, amendment would be futile.” (ECF Nos. 5 &
12   7). This case is closed.
13          The Clerk shall mail a copy of this order, the report and recommendation (ECF No. 5)
14   and the District Court’s order (ECF No. 7)
                                             6) to
                                                to plaintiff
                                                   plaintiff at
                                                             at the
                                                                the following
                                                                    following address:
15
                                 Brian Matthew Tucker
16                               Inmate #60598
                                 Stewart Conservation Camp
17                               Post Office Box 5005
                                 Carson City, Nevada 89702
18
19
               DATED: March 25, 2021.
20

21
                                                 ______________________________________
22                                               UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28

                                                    1
